EXHIBIT 10.13

BOB EVANS FARMS, INC.

EXECUTIVE RECOUPMENT POLICY ACKNOWLEDGEMENT AND AGREEMENT

THIS EXECUTIVE RECOUPMENT POLICY ACKNOWLEDGEMENT AND AGREEMENT (this
“Agreement”) is entered into as of the      day of                     , 20    ,
between Bob Evans Farms, Inc. (the “Company”) and                             
(the “Executive”).

RECITALS:

WHEREAS, the Executive is an “executive officer” of the Company as defined in
Rule 3b-7 under the Securities Exchange Act of 1934;

WHEREAS, Section 954 of the Dodd-Frank Act (“Act”) requires that the Company
adopt a recoupment policy in compliance with the Act and the rules of the NASDAQ
exchange, as now in effect or as may interpreted or amended in the future;

WHEREAS, the Company’s Board of Directors has adopted the Bob Evans Farms, Inc.
Amended and Restated Executive Compensation Recoupment Policy effective June 18,
2013 (the “Policy”); and

WHEREAS, in consideration of and as a condition to the receipt of future annual
cash and stock-based awards, performance-based compensation and other forms of
cash or equity compensation made under the Company’s equity and cash incentive
plan(s), and any other plans or programs adopted by the Company after the date
of this Agreement (collectively, “Awards”), the Executive and the Company are
entering into this Agreement;

Now, therefore, the Company and the Executive hereby agree as follows:

1. The Executive acknowledges receipt of the Policy, a copy of which is attached
hereto as Annex A and is incorporated into this Agreement by reference. The
Executive has read and understands the Policy and has had the opportunity to ask
questions to the Company regarding the Policy.

2. The Executive hereby acknowledges and agrees that the Policy shall apply to
any and all Awards granted to the Executive, and all such Awards shall be
subject to recoupment under the Policy.

3. Any applicable Award agreement, Award statement or terms and conditions
relating to any future Awards made to the Executive shall be deemed to include
the restrictions imposed by the Policy.

4. The recoupment of Awards pursuant to the Policy and this Agreement shall not
in any way limit or affect the Company’s right to pursue disciplinary action or
dismissal, take legal action or pursue any other available remedies available to
the Company. This Agreement and the Policy shall not replace, and shall be in
addition to, any rights of the government or the Company to recoup Awards from
executive officers under applicable laws and regulations, including but not
limited to the Sarbanes-Oxley Act of 2002.



--------------------------------------------------------------------------------

5. The Executive acknowledges that the Executive’s execution of this Agreement
is in consideration of, and is a condition to, the receipt by the Executive of
future Awards or the vesting and/or payout of any existing Awards from the
Company; provided, however, that nothing in this Agreement shall be deemed to
obligate the Company to make any Awards to the Executive in the future.

6. This Agreement will be governed by and construed in accordance with the laws
of the State of Ohio, without regard to the laws of Ohio that would result in
the application of the laws of any other state. This Agreement may be executed
in two or more counterparts, and by facsimile and electronic transmission, each
of which will be deemed to be an original but all of which, taken together,
shall constitute one and the same Agreement.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

EXECUTIVE:   COMPANY: Bob Evans Farms, Inc. By:    

Name:     Title:    